Citation Nr: 0511032	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  96-47 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral strain 
with herniated disk, L4-L5, currently rated as 60 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine, disk herniation at C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1967 to October 
1970.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Washington, D.C., Regional Office (RO), serving 
as agency of original jurisdiction in this case.

The Board of Veterans' Appeals (Board) remanded this case in 
August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for reasons explained 
below.  VA will notify you if further action is required on 
your part.


REMAND

The veteran's long-pending appeal arises from a claim that 
long pre-dated enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The August 2003 remand instructed to 
notify the veteran of the specific information and evidence 
necessary to substantiate his claim under rating criteria for 
rating intervertebral disc syndrome promulgated while his 
claim has been pending.  The remand also instructed that VA 
notify the veteran of which information and evidence he must 
submit and which information and evidence VA would attempt to 
obtain for him.  The remand instruction did not identify the 
notice described as the notice mandated by the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).

In a December 2003 letter, the AOJ requested the veteran to 
identify sources of evidence and stated that the evidence was 
necessary to substantiate his claim.  The letter instructed 
the veteran to complete and return the enclosed VA forms for 
statements and to authorize the release of information.  The 
letter further instructed, "Please send what we need to this 
address:"

Although an astute reader might discern that enclosure of the 
release forms was an offer to obtain evidence, providing the 
forms does not substitute for telling the veteran which 
information and evidence he must submit, if any, and which 
information and evidence VA would attempt to obtain, if any.  
The instruction to "send us what we need" further 
obfuscated the veteran's and VA's respective burdens.

The August 2003 remand instructed the AOJ to obtain a medical 
opinion "to distinguish orthopedic and neurologic signs and 
symptoms of lumbosacral strain with herniated disk from signs 
and symptoms attributable to other etiology, such as diabetic 
neuropathy."  The examiner did not do that.  The examiner 
diagnosed chronic low back pain and lumbar radiculopathy 
secondary to intervertebral disk at L4-5," and "peripheral 
neuropathy secondary to diabetes."  This begs the question 
the remand sought to answer: How is the neurologic aspect of 
the veteran's service-connected low back disorder to be rated 
under the peripheral neurology codes when the veteran has 
multiple pathologies producing possibly overlapping symptoms?

The rating criteria for intervertebral disc syndrome, which 
VA has applied in rating the veteran's disability since at 
least March 1997, have changes to provide for rating under 
alternative schemes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  One of those schemes provides for rating the 
neurologic manifestations of lumbar spine disorders 
separately from the orthopedic.  38 C.F.R. § 4.71a, General 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2004). The veteran is service-connected for diabetes 
mellitus Type II and diagnosed with peripheral neuropathy.  
The differences in signs and symptoms are medical 
distinctions beyond the Board's competency to make.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

Neuropathy is a rating criterion for diabetes.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2004).  In this 
case, the AOJ granted service connection in May 2003 for 
bilateral peripheral neuropathy secondary to service-
connected diabetes mellitus type II, separately rating right 
and left sciatic nerve impairments as 10 percent disabled 
each.  There may now be significant overlap, or pyramiding, 
between the 60 percent rating for lumbar disc disorder and 
diabetic neuropathy.  See 38 C.F.R. § 4.14 (2004).  Medical 
advice about the differences between radiculopathy and 
neuropathy will inform the Board how to rate the veteran to 
his best advantage while avoiding pyramiding of ratings for 
lower extremity neurologic conditions with overlapping 
manifestations, if their manifestations overlap.

The veteran's statement of November 26, 1997, requested a 
Board hearing.  He characterized the statement in part as a 
request to reopen his claim for increased rating.  It appears 
he may have been unaware his increased rating claim was then 
on appeal.  The AOJ's November 1998 response suggests the AOJ 
was also unaware the veteran had a pending appeal on the 
issue, because it acknowledged his request to reopen the 
claim and instructed him to send evidence of an increase in 
severity.  The AOJ did not acknowledge the pending appeal or 
the request for a hearing.  In this context, it would be well 
to request the veteran to clarify whether he still wishes a 
hearing and with whom.

The AOJ denied service connection for cervical spine 
pathology in June 2002 for lack of new and material evidence 
to reopen a previously denied claim for the same condition.  
The veteran filed a notice of disagreement in June 2003, 
within one year of the date of the June 2002 letter notifying 
him of the denial and of his right to appeal.  The AOJ must 
furnish a statement of the case and afford all other due 
process in that matter.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.30 (2004); Manlincon v. West, 12 Vet. App. 238 
(1999).

There has been no implementation to date of the VCAA in 
processing the cervical spine claim.  Implementation of the 
VCAA must begin with notice pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  Assistance must 
be in contemplation of any prior finality and the filing date 
of the claim to reopen as it affects by the assistance 
required under 38 C.F.R. § 3.159(c) (2004), and the 
definition of new and material evidence applied to deciding 
whether to reopen the claim.  Compare 38 C.F.R. § 3.156(a) 
(2001) with 38 C.F.R. § 3.156(a) (2004); see also 66 Fed. 
Reg. 45,620 (supplemental materials) (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159 (2004)).



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

?	Notify the veteran of the 
information and evidence necessary 
to substantiate a claim for a rating 
in excess of 60 percent for his 
lumbar strain with herniated disc, 
including information and evidence 
showing the frequency and duration 
of periods of bed rest ordered by a 
physician, and the musculoskeletal 
and the neurological signs and 
symptoms of the lumbar condition; 
and notify the veteran which 
information and evidence he must 
provide and which information and 
evidence VA will attempt to obtain.  
Include an instruction to submit any 
evidence currently in his 
possession.

2.  Ask the veteran to clarify the type 
of hearing he requested in his November 
26, 1997, statement, and arrange for any 
hearing he wants.

?	If the veteran wishes a hearing 
before a Veterans Law Judge, execute 
procedures to hold the hearing prior 
to performing development other than 
providing the VCAA ordered in 
instruction one (1).

3.  Obtain a review of the claims file by 
a neurologist, or, if necessary, another 
examination of the veteran with any 
indicated tests, to answer the following 
questions:

?	Do the veteran's lumbar 
radiculopathy and his diabetic 
neuropathy manifest differently?

?	If the veteran's lumbar 
radiculopathy and his diabetic 
neuropathy manifest differently, 
what signs, symptoms, and functional 
impairments are attributable to 
each?

?	If the veteran's lumbar 
radiculopathy and his diabetic 
neuropathy manifest differently, 
provide an opinion of its severity.

?	If the manifestations of the 
veteran's lumbar radiculopathy and 
of his diabetic neuropathy cannot be 
distinguished from one another, 
explain why not

4.  Review the claim for service 
connection for cervical disk herniation 
at C6-7, 38 C.F.R. § 19.26 (2004), insure 
complete compliance with the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) , 38 C.F.R. § 3.159 (2003), and 
issue an SOC, 38 C.F.R. §§ 19.29, 19.30 
(2003); Manlincon v. West, 12 Vet. App. 
238 (1999).  NOTE: the decision on this 
claim may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

?	Implementation of the VCAA must be 
mindful that there has been none 
regarding this claim; the veteran 
has not been notified as required by 
38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).

?	Development and adjudication must 
consider the date of the claim to 
reopen as it affects the scope of 
the duty to assist and the 
definition of new and material 
evidence applicable to the claim.  
See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (supplemental material setting 
forth applicability date of 
38 C.F.R. § 3.159, scope of duty to 
assist and definition of new and 
material evidence to apply in claims 
to reopen filed before Aug. 29, 
2001).

5.  Readjudicate the claim for an 
increased rating greater than 60 percent 
for lumbar strain with herniated L4-5 
disk, applying the rating criteria in 
effect both prior to and after the 
changes implemented during the pendency 
of this appeal, applying each set of 
criteria to the appropriate time period.  
Reconcile any pyramiding conflicts with 
the current rating of diabetic 
neuropathy.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




